IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT

GAMESA ENERGY USA, LLC AND                  : No. 139 EAL 2018
GAMESA TECHNOLOGY                           :
CORPORATION INC.,                           : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                    Petitioners             :
                                            :
                                            :
             v.                             :
                                            :
                                            :
TEN PENN CENTER ASSOCIATES, L.P.            :
AND SAP V TEN PENN CENTER NF G.P.           :
L.L.C.,                                     :
                                            :
                    Respondents             :
                                            :
                                            :

GAMESA ENERGY USA, LLC AND                  :   No. 152 EAL 2018
GAMESA TECHNOLOGY                           :
CORPORATION INC.,                           :   Cross Petition for Allowance of
                                            :   Appeal from the Order of the Superior
                    Respondents             :   Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
TEN PENN CENTER ASSOCIATES, L.P.            :
AND SAP V TEN PENN CENTER NF G.P.           :
L.L.C.,                                     :
                                            :
                    Petitioners             :
                                            :
                                            :
                                            :

                                      ORDER
PER CURIAM

      AND NOW, this 20th day of August, 2018, the Petition for Allowance of Appeal at

139 EAL 2018 is GRANTED. The issues, as stated by petitioners, are:
1.    May a litigant simultaneously pursue inconsistent, alternative remedies in a
      civil action in Pennsylvania prior to the entry of final judgment?

2.    When one party to a contract breaches, should the non-breaching party be
      permitted to continue performance, if reasonable under the circumstances,
      and to maintain, in the alternative, causes of action for termination of the
      agreement if material, or if not material, for damages from the breach?


The Cross Petition for Allowance of Appeal at 152 EAL 2018 is DENIED.